                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION

                       CASE NO: 7:14-CV-185-BR

ANNJEANETTE GILLIS, et al.,

        Plaintiffs,

v.                                               MEMORANDUM OPINION
                                                 AND ORDER

MURPHY-BROWN, LLC d/b/a
SMITHFIELD HOG PRODUCTION
DIVISION,

        Defendant.


        Sholar Farm is a hog farm1 located in Sampson County,

North Carolina.   Defendant Murphy-Brown, LLC d/b/a Smithfield Hog

Production (“Murphy-Brown”) owns and operates Sholar Farm.     The

eight plaintiffs in this case live within an approximate half mile

of Sholar Farm.   In this private nuisance case, plaintiffs claim

that odor, flies, noise, and trucks from defendant’s operation of

Sholar Farm substantially and unreasonable interfere with the use

and enjoyment of their properties.   Murphy-Brown denies that its

operations create a nuisance under North Carolina law.

        In order to prevail on their nuisance claims, plaintiffs

must show a substantial and unreasonable interference with the use

and enjoyment of their properties.   See Broadbent v. Allison, 626

S.E.2d 758, 762 (N.C. App. 2006).


        1
          Specifically, Sholar is a concentrated animal feeding
operation (“CAFO”).
        The circumstances which are to be considered by
        the jury in determining whether or not defendant’s
        conduct is unreasonable include: the surroundings
        and conditions under which defendant’s conduct is
        maintained, the character of the neighborhood, the
        nature, utility and social value of defendant’s
        operation, the nature, utility and social value of
        plaintiffs’ use and enjoyment which have been
        invaded, the suitability of the locality for
        defendant’s operation, the suitability of the
        locality for the use plaintiffs make of their
        property, the extent, nature and frequency of the
        harm to plaintiffs’ interest, priority of
        occupation as between the parties, and other
        considerations arising upon the evidence. No
        single factor is decisive; all the circumstances
        in the particular case must be considered.

Watts v. Pama Manufacturing Co., 124 S.E.2d 809, 814 (N.C. 1962).

North Carolina’s highest court has also instructed that “[t]he

mere fact that an invasion of another’s interest in the use and

enjoyment of land is intentional does not mean that it is

unreasonable.”   Id.

        Fundamentally, the unreasonableness of intentional
        invasion is a problem of relative values to be
        determined by the jury in the light of the
        circumstances of the case. The question is not
        whether a reasonable person in plaintiff’s or
        defendant’s position would regard the invasion as
        unreasonable, but whether reasonable persons
        generally, looking at the whole situation
        impartially and objectively, would consider it
        unreasonable. Regard must be had not only for
        interests of the person harmed but also for the
        interests of the defendant, and for the interests
        of the community.

Id. (citing Restatement of the Law of Torts, Vol. 4, s. 826,

Comments a. and b., pp. 241, 242).   The Watts court goes on to say




                                2
that “[w]hat is reasonable in one locality and in one set of

circumstances may be unreasonable in another.”   Id.

         The parties have a fundamental disagreement regarding the

meaning of the word “community” under North Carolina nuisance law

and the Restatement.   That disagreement serves as the basis for

several of the motions in limine that are pending before the

court.

         The term “community” is not defined in either the

Restatement or the relevant case law.   “Undefined words are

accorded their ordinary meaning, for which [the court] may look to

a dictionary.”   Stark ex rel. Jacobsen v. Ford Motor Co., 723

S.E.2d 753, 759 (N.C. 2012); see also Nat'l Coal. For Students

with Disabilities Educ. & Legal Def. Fund v. Allen, 152 F.3d 283,

289 (4th Cir. 1998) (“We customarily turn to dictionaries for help

in determining whether a word in a statute has a plain or common

meaning”).

         “Community” is defined as “[a] neighborhood, vicinity, or

locality” and “[a] society or group of people with similar rights

or interests.”   Black's Law Dictionary 338 (10th ed. 2014).    The

Merriam-Webster Dictionary defines “community” in a similar way

as, among other things, “the people with common interests living

in a particular area [or] the area itself.”   Merriam-Webster

Online Dictionary, http://merriam-webster.com/dictionary/community

(last visited Nov. 12, 2018).


                                 3
        These dictionary definitions are largely consistent with

case law interpreting the meaning of the word “community” in other

contexts.   For example, the United States District Court for the

Western District of Kentucky refused to interpret the term

“community” to “extend[ ] as far as the entire state or the entire

domestic economy[.]”   Powell v. Tosh, CIVIL ACTION NO. 5:09-CV-

00121-TBR, 2013 WL 12234610, *9 (W.D. Ky. Oct. 21, 2013) (internal

citation and quotation omitted).       The Powell court was

interpreting the term as used in Kentucky Revised Statute §

411.550, which sets forth the factors relevant to the

determination of a private nuisance.      See id.   Finding “no

relevant authority either interpreting the meaning or extent of

the term `community’” as used in the statute, the court relied on

dictionary definitions to conclude that “the common meaning of the

term `community,’ at least in the context of Kentucky nuisance law

. . . would not appear to extend so broadly as to the entire state

of Kentucky or the entire United States.”      Id. at *9 n.6; see also

Davison v. State, 288 So.2d 483, 487 (Fl. 1973) (looking to

Black’s Law Dictionary’s definition of “community” in determining

the appropriate “community” by which to evaluate whether material

was obscene); cf. State v. Campbell, 656 S.E.2d 721, 726 n.3 (N.C.

App. 2008) (noting that the word “`vicinity’ is a relative term,

synonymous with such words as `neighborhood’, `community’ or

`locality’”).


                                   4
        Limiting the definition of “community” as discussed above

to the Sholar Farm locality or neighborhood is also supported by

the language in Watts itself:

        The circumstances which are to be considered by
        the jury in determining whether or not defendant’s
        conduct is unreasonable include: the surroundings
        and conditions under which defendant’s conduct is
        maintained, the character of the neighborhood, the
        nature, utility and social value of defendant’s
        operation, the nature, utility and social value of
        plaintiffs’ use and enjoyment which have been
        invaded, the suitability of the locality for
        defendant’s operation, the suitability of the
        locality for the use plaintiffs make of their
        property, the extent, nature and frequency of the
        harm to plaintiffs’ interest, priority of
        occupation as between the parties, and other
        considerations arising upon the evidence. No
        single factor is decisive; all the circumstances
        in the particular case must be considered.

Watts v. Pama Manufacturing Co., 124 S.E.2d 809, 814 (N.C. 1962)

(emphasis added).

        With this backdrop in mind, the court turns to defendant’s

motions in limine:

A.      Defendant’s motion in limine to exclude evidence of
        antibiotic use at trial. (ECF No. 98).

        In the related cases of McKiver v. Murphy-Brown, LLC,

Civil Action No. 7:14-180-BR, McGowan v. Murphy-Brown, LLC, Civil

Action No. 7:14-182-BR, and Artis v. Murphy-Brown, LLC, Civil

Action No. 7:14-237-BR, the court denied similar motions.     For the

same reasons expressed in those earlier cases, defendant’s motion

is DENIED.   Plaintiffs will be permitted to offer evidence

regarding antibiotic usage in this case if (1) they lay a

                                 5
sufficient foundation to show that antibiotics were used at the

Sholar Farm, and (2) they can tie that antibiotic usage to an

unreasonable interference with plaintiffs’ use and enjoyment of

their properties.   Regarding the “community interest” factor,

plaintiffs are not permitted to offer evidence or argue regarding

the effects of antibiotic usage beyond plaintiffs and the Sholar

Farm community.

B.      Defendant’s motion in limine to exclude “Reptile” tactics.
        (ECF No. 169).

        The court is not particularly impressed with this filing.

It does not set the sort of tone appropriate for attorneys

practicing before this court and any arguments contained within

the motion could have been made in a more professional and

specific manner.    For example, defendant’s argument regarding

plaintiffs’ expansive reading of the term “community” was almost

lost behind the unnecessarily inflammatory language surrounding

the Reptile Theory.   The motion in limine to exclude the use of

“Reptile” tactics is DENIED.    The court has no doubt that both

plaintiffs and defendant will comply with the court’s guidance

regarding the meaning of the term “community” as expressed herein.

        The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

        IT IS SO ORDERED this 13th day of November, 2018.

                                      ENTER:
                                               David A. Faber
                                               Senior United States District Judge
                                  6
